Title: To Thomas Jefferson from Anne Cary Randolph, 15 April 1808
From: Randolph, Anne Cary
To: Jefferson, Thomas


                  
                     Edgehill April 15 1808
                     
                  
                  I should certainly have answered My Dear Grand Papas letter by the last post, but I was very busy preparing to go to Evelinas wedding, which I declined afterwards, on hearing that it was not to be untill the 16 of this month. I have been twice to Monticello to see the sesamum & Governor Lewis’s pea planted. the hyacinth’s were in bloom, they are superb ones. the Tulips are all budding. neither the hyacinths nor Tulips grow as regularly this spring as they did the Last. Wormley in taking them up left some small roots in the ground which have come up about in the bed & not in the rows with the others. the Strawberries Artichokes Salsafie Asparagus & Golden willow all look very well. of the Alpine Strawberries that Davy brought, 3 are flourishing. but I am afraid the others are entirely dead. all the children are well & send their Love to you. adieu My Dear, Dear Grand Papa. your most affectionate Grand Daughter
                  
                     A C R
                  
               